DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “box spar includes an aperture"  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP3670331A1 Pascal Hermel, et al.
[AltContent: textbox (Lateral walls)]2.	Regarding claim 1 Hermel teaches A leading edge slat (fig. 1), the leading edge slat comprising: a single-piece nose skin defining upper and lower external surfaces of the leading edge slat (fig. 1, element 110), wherein the single-piece nose skin is to extend between a fore end and an aft end of the leading edge slat (fig. 1, element 110); and a box spar coupled to an inner surface of the single-piece nose skin (fig. 1, element 140), the box spar including extending away from the inner surface of the single-piece nose skin (figure 1, spar extends away from inner surface), the lateral walls defining at least one compartment of the box spar (see annotated figure 1).
[AltContent: textbox (Compartment)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    679
    951
    media_image1.png
    Greyscale

3.	Regarding claim 2 Hermel teaches the leading edge slat as defined in claim 1, further including ribs extending between the single-piece nose skin and the box spar (para 0010. “Several ribs (not 
4.	Regarding claim 3 Hermel teaches the leading edge slat as defined in claim 2, wherein the box spar includes an aperture for a fastener to couple the ribs to the single-piece nose skin.
5.	Regarding claim 9 Hermel teaches A wing of an aircraft, the wing comprising: a fixed wing portion defining aerodynamic surfaces of the aircraft (fig. 2, element 200); and a leading edge slat (fig. 1, element 110) movably coupled to the fixed wing portion (abstract), the leading edge slat including: a single-piece nose skin to define upper and lower external surfaces of the leading edge slat (fig. 1, element 110), wherein the single- piece nose skin is to extend between a fore end and an aft end of the leading edge slat (fig. 1, element 110), and a box spar coupled to an inner surface of the single- piece nose skin (fig. 1, element 140), the box spar including lateral walls that extend away from the inner surface and define at least one compartment of the box spar (see annotated figure 1).
[AltContent: arrow][AltContent: textbox (Compartment)]
    PNG
    media_image1.png
    679
    951
    media_image1.png
    Greyscale

6.	Regarding claim 10 Hermel teaches the wing as defined in claim 9, wherein the leading edge slat further includes at least one rib extending between the single-piece nose skin and the box spar (para 0010. “Several ribs (not shown) distributed along the y axis, are linked to the spar and to the upper skin providing a box structure…”).

8.	Regarding claim 12 Hermel teaches the wing as defined in claim 10, wherein the leading edge slat is movably coupled to the fixed wing portion via the at least one rib (para 0010. “Several ribs (not shown) distributed along the y axis, are linked to the spar and to the upper skin providing a box structure…”).
9.	Regarding claim 13 Hermel teaches the wing as defined in claim 10, wherein the at least one rib is coupled to the upper and lower surfaces of the single-piece nose skin (fig. 2, element 221).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hermel as applied to claims above, and further in view of US 7909952 B2  Kato; Hiroshi.
10.	Regarding claim 5 Hermel teaches the leading edge slat as defined in claim 1, but fails to teach wherein the box spar is coupled to the inner surface via an epoxy adhesive.
However Kato teaches wherein the box spar is coupled to the inner surface via an epoxy adhesive (col 4 lines 37-44). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the leading edge taught by Hermel with the Epoxy adhesive taught by Kato “…since such agents show little creep (i.e., minute slipping between the bonding sites) under a heavy load, and are resistant to heat, water, oil (including gasoline) and the like.” (Col. 4 lines 45-50).
11.	Regarding claim 15, Hermel teaches a method comprising: placing a single-piece nose skin (fig. 1, element 110), but fails to teach, placing a single-piece nose skin onto an assembly fixture, the single-piece nose skin to define upper and lower Hermel further teaches surfaces of a leading edge slat, wherein the single-piece nose skin is to extend between a fore end and an aft end of the leading edge slat (fig. 1, element 110), but fails again to teach, and wherein the fixture has a cavity shaped to receive at least a portion of the upper and lower surfaces; and coupling a box spar to an inner surface of the single-piece nose skin while the single-piece nose skin is in the fixture, the box spar including lateral walls extending away from the inner surface that define at least one compartment of the box spar.
However Kato teaches onto an assembly fixture (fig. 3A, element 31 forming surface), the single-piece nose skin to define upper (fig. 1, element 11) and lower (fig. 1, element 16), Kato furthermore 
It would have been obvious to a person of ordinary skill in the art to apply known assembly methods of wings taught by Kato to slats or flaps of airfoils taught by Hermel. 
12.	Regarding claim 17 Kato as modified teaches the method as defined in claim 15, wherein coupling the box spar to the single-piece nose skin includes application of an epoxy adhesive between the box spar and the inner surface (col 4 li8nes 37-44).
13. 	Regarding claim 18, Hermel as modified teaches the method as defined in claim 15, wherein coupling the box spar to the inner surface includes coupling the box spar to a rib via a fastener (para 0050, by riveting).
14.	Regarding claim 19, Hermel as modified teaches the method as defined in claim 18, further including coupling the rib to the single-piece nose skin via a fastener (para 0050, by riveting).
15.	Regarding claim 20, Hermel as modified teaches the method as defined in claim 15, wherein coupling the box spar to the single-piece nose skin includes coupling the box spar to a rib via a first fastener, wherein the rib is coupled to the single-piece nose skin via a second fastener (para 0050, by riveting).
Allowable Subject Matter
Claims 4, 6-8 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art such as Hermel or Kato teaches a slat or wing, but fails to teach a spar flange retaining a core or cove panel within a slat. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296.  The examiner can normally be reached on 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.M.C/
Examiner




/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642